Citation Nr: 0518010	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-28 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  


FINDINGS OF FACT

1.  The veteran has a current hearing loss disability within 
the meaning of VA regulations.

2.  The veteran reports currently having intermittent left 
ear tinnitus.

3.  There is no indication in the service medical records of 
any complaints, or diagnosis, of hearing loss or tinnitus 
during active service; the veteran's hearing was normal on 
separation examination.

4.  There is no competent medical evidence linking any 
current hearing loss or tinnitus to military service.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in, or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.385 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated April 
2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims and obtained a VA 
Compensation and Pension examination.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

There is no indication in the service medical records that 
the veteran had any complaints or diagnosis of hearing loss 
or tinnitus during active service.  In April 1966, a 
separation examination of the veteran was conducted.  During 
this period of time, service department audiological 
examinations were conducted using American Standards 
Association (ASA) units of measurement.  Current audiological 
examination standards use International Standards 
Organization (ISO) units of measurement.  The Board has 
converted all the audiology data reported in ASA units to ISO 
units in this decision.  On the report of medical history, 
the veteran did not indicate having any ear trouble, and on 
clinical evaluation the veteran's ears were noted as 
"normal" by the examiner.   

Audiological evaluation was conducted.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
5
LEFT
20
15
10
10
5

Because the threshold for normal hearing is from 0 to 20 dB, 
with higher threshold levels indicating a degree of hearing 
loss, these results show that the veteran had normal hearing 
in both ears upon separation from active service.  See 
Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In December 2003, a VA examination of the veteran was 
conducted.  The veteran reported an onset of hearing loss and 
intermittent left ear tinnitus in the past three years.  He 
also reported being exposed to loud noise during military 
service.  Audiological evaluation was conducted.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
50
45
LEFT
40
45
50
60
60

The average pure tone decibel loss at the above frequencies 
was 45 for the right ear and 54 for the left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 86 percent in the left ear.  These 
results show that the veteran has a current hearing loss 
disability within the meaning of the applicable VA 
regulation.  38 C.F.R. § 3.385.

The VA examiner reviewed the veteran's service medical 
records and noted that the veteran had normal hearing on 
entry into military service and normal hearing on his service 
separation examination.  The examiner also noted that there 
were no documented complaints of tinnitus during service.  
The examiner's opinion was that "it is not as least as 
likely as not that the hearing loss and tinnitus are related 
to the veteran's service medical records."  Although poorly 
drafted, a review of the entire examination report indicates 
the intent of the examiner was to provide a negative opinion 
as to the relationship between the veteran's military service 
and his current hearing loss and tinnitus. 

The veteran contends that his current hearing loss and 
tinnitus are due to his military service.  However, the 
veteran's statements are not competent evidence to establish 
the etiology of his current disorders.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current hearing loss and 
tinnitus is the result of his military service approximately 
four decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss and tinnitus.  
The veteran has a current diagnosis of hearing loss within 
the meaning of VA regulations and he reports currently having 
intermittent tinnitus.  However, there is no competent 
evidence showing that the veteran had hearing loss or 
tinnitus during service.  Moreover, the only competent 
medical opinion of record states that the veteran's current 
hearing loss and tinnitus are not related to his active 
military service.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); see also, Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  As such, the claims 
for service connection for hearing loss and tinnitus must be 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hearing loss and tinnitus is denied. 



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


